Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-17-00334-CV

   Louis DORFMAN, K.I. Holdings, Ltd., Sam Myers, JMD Resources, Inc., Billy Cogdell
 Bowden, Barbara Stanfield, Stacey Dorman Kivowitz, Julia Dorfman, Mark Dorfman, Samuel
  Grant Dorfman, Individually and as Independent Executor of the Estate of Sam Y. Dorfman,
                                Appellants (Cross-Appellees)

                                              v.

      VICEROY PETROLEUM, LP, 1776 Energy Partners, LLC and Shirley Wiatrek,
                      Appellees (Cross-Appellants)

                 From the 81st Judicial District Court, Karnes County, Texas
                            Trial Court No. 15-08-00185-CVK
                        Honorable Russell Wilson, Judge Presiding

     BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, this appeal is REINSTATED on the
docket of the court, appellants’ Motion to Dismiss Appeal is GRANTED, and this appeal is
DISMISSED. The costs of this appeal are taxed against appellants TMH Land Services, Inc., J.W.
Cooper, Jr., Jonathan W. Floyd, Dor W. Brown, III, Michael D. Nirider, Gary and Theresa
Poenisch Family Limited Partnership, and Judith Myers.

       SIGNED September 5, 2018.


                                               _________________________________
                                               Irene Rios, Justice